Remy, P. J.
Action by appelle.e against appellants on a promissory note. On the day the cause was set for trial, and before the trial ivas commenced, appellants verbally moved the court for leave to amend their single paragraph of answer, which was a general denial, by having the same verified. The motion was overruled, and a trial by the court resulted in a judgment for appellee. The only error assigned and presented is the *113action of the court in overruling appellants’ motion for leave to amend their answer.-
1. All amendments to pleadings after issues are closed must be by leave of court (§403 Burns 1914, §394 R. S. 1881); and whether a party shall be permitted to amend his pleadings after the close of the issues rests largely in the court’s discretion. Sayers v. First Nat. Bank, etc. (1883), 89 Ind. 230; Lindley v. Sullivan (1893), 133 Ind. 588, 32 N. E. 738, 33 N. E. 361.
2. We learn from appellants’ brief that it was their desire to have their answer in denial verified so that it would serve as a plea of non est factum; but the record does not disclose that appellants at the time they presented their motion, or at any time, made any showing whatever as to why the amendment was necessary, or in what manner appellants’ rights would be prejudiced if the motion should be denied. Under such circumstances, there was no error in the action of the court in overruling appellants’ motion for leave to amend their answer. Burr v. Mendenhall (1875), 49 Ind. 496; Citizens State Bank v. Adams (1883), 91 Ind. 280, 287. Judgment affirmed.